          Case 1:21-cv-03735-AJN Document 12 Filed 08/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     8/10/21

  Cristian Sanchez,

                          Plaintiff,
                                                                                   21-cv-3735 (AJN)
                  –v–
                                                                                        ORDER
  City Sports USA Inc.,

                          Defendant.



ALISON J. NATHAN, District Judge:

        It having been reported to this Court that this case has been settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made within thirty (30) days. To be clear, any application to reopen must be filed

within thirty days of this Order; any application to reopen filed thereafter may be denied solely

on that basis.

        All scheduled conferences and submission deadlines are hereby adjourned. Within the

thirty-day period provided for in this Order, the parties may submit to the Court their own

Stipulation of Dismissal for the Court to So Order. Pursuant to Rule 5.A. of the Court’s

Individual Practices in Civil Cases, the Court will not retain jurisdiction to enforce a settlement

agreement unless the terms of the agreement are made part of the public record.


        SO ORDERED.

Dated: August 10, 2021                       __________________________________
       New York, New York                            ALISON J. NATHAN
Case 1:21-cv-03735-AJN Document 12 Filed 08/10/21 Page 2 of 2




                          United States District Judge
